75 F.3d 134
1996 A.M.C. 683
HYUNDAI MERCHANT MARINE CO., LTD., Pohang Iron and SteelCo., Ltd., the Oriental Fire & Marine Insurance Co., Ltd.,the Shin Dong-A Fire & Marine Insurance Co., Ltd., DaehanFire, Marine Insurance Co., Ltd., International Fire &Marine Insurance Co., Ltd., Koryo Fire & Marine InsuranceCo., Ltd., First Fire & Marine Insurance Co., Ltd., HaedongFire & Marine Insurance Co., Ltd., the Ankuk Fire & MarineInsurance Co., Ltd., Hyundai Marine & Fire Insurance Co.,Ltd., Lucky Insurance Co., Ltd., Korea Automobile Fire &Marine Insurance Co., Ltd., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 959, Docket 95-6178.
United States Court of Appeals,Second Circuit.
Argued Jan. 18, 1996.Decided Jan. 26, 1996.

John W. Wall, New York City (Richard V. Singleton, Healy & Baillie, New York City, on the brief), for plaintiffs-appellants.
Janis C. Schulmeisters, U.S. Dept. of Justice, New York City (Frank W. Hunger, Asst. Atty. Gen., Jack S. Rockafellow, U.S. Dept. of Justice, Mary Jo White, U.S. Atty., S.D.N.Y., New York City, on the brief), for defendant-appellee.
Before:  NEWMAN, Chief Judge, MAHONEY and FRIEDMAN,* Circuit Judges.
JON O. NEWMAN, Chief Judge:


1
This is an appeal from the June 6, 1995, judgment of the District Court for the Southern District of New York (Peter K. Leisure, Judge), dismissing a tort claim against the United States as barred by 10 U.S.C. § 2798 (1994).  Hyundai Merchant Marine Co. v. United States, 888 F.Supp. 543 (S.D.N.Y.1995).   The appeal presents essentially two issues:  (a) whether a suit based on the failure of the Defense Mapping Agency to update a navigational chart is within the scope of section 2798, which provides that "[n]o civil action may be brought against the United States on the basis of the content of a navigational aid prepared or disseminated by the Defense Mapping Agency," and (b) if so, whether the application of section 2798 in this case denies the appellants any constitutional rights.


2
The District Court answered the first question in the affirmative and the second question in the negative, and therefore dismissed the suit.   We affirm on the basis of Judge Leisure's comprehensive and well-reasoned opinion.



*
 Honorable Daniel M. Friedman, of the United States Court of Appeals for the Federal Circuit, sitting by designation